
	
		II
		112th CONGRESS
		2d Session
		S. 2226
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2012
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from awarding any grant, contract, cooperative agreement, or
		  other financial assistance under section 103 of the Clean Air Act for any
		  program, project, or activity carried out outside the United States, including
		  the territories and possessions of the United States.
	
	
		1.Prohibition against funding
			 certain foreign programs, projects, and activitiesSection
			 103 of the Clean Air Act (42 U.S.C. 7403) is amended by adding at the end the
			 following:
			
				(l)Prohibition
				against funding foreign programs, projects, and activitiesThe Administrator shall not award any
				grant, contract, cooperative agreement, or other financial assistance under
				this section for any program, project, or activity carried out outside the
				United States, including the territories and possessions of the United
				States.
				.
		
